Marshall, Presiding Justice.
This proceeding was instituted by John Haase, former husband, against Jeanette Haase, former wife, in order to have her held in contempt due to, among other things, her failure to allow him to exercise the child-visitation rights granted him under their divorce decree. The superior court entered an order relieving the plaintiff of his obligation to make his monthly child-support payment if the defendant frustrated or rejected his efforts to exercise his visitation rights. We granted the defendant’s application to appeal. We reverse.
*692Decided November 30, 1983.
William R. Hurst, for appellant.
Henry D. Frantz, Jr., for appellee.
In Griffin v. Griffin, 226 Ga. 781 (3) (177 SE2d 696) (1970), this court, recognizing that other states are divided on the question, held as a matter of first impression in this state that child-visitation rights should not be made contingent on payment of child support, and, conversely, payment of support should not be made contingent on allowance of visitation privileges. Griffin v. Griffin, supra, was followed in Price v. Dawkins, 242 Ga. 41 (2) (247 SE2d 844) (1978), wherein it was recognized that this represents the majority view.

Judgment reversed.


All the Justices concur.